Title: From James Madison to James Madison, Sr., 12 December 1786
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Richmd. Decr. 12th. 1786
The inclosed paper will give you a knowledge of the mode and terms on which Tobo. is made a commutable. It also contains some Resolutions of importance relative to the navigation of the Mississippi. The Senate have concurred in them, though not unanimously. Some of the members of that branch objected to the pointedness of the language. Others doubted the propriety of taking up a subject of so delicate a nature, without official information from the delegation in Congress. The repeal of the port bill was yesterday a subject of discussion, and rejected by 70 agst. 36. so that the law is likely to become permanent. Amendments however are necessary and will probably take place. We have a bill depending for establishing District Courts, differing from the Assize in this respect, that the former will be vested with as compleat jurisdiction within the District as the General Court exercises over the whole State. Unhappily it is clogged with a clause installing all debts among ourselves, so as to make them payable in three annual portions. Such an interposition of the law in private contracts is not to be vindicated on any legislative principle within my knowledge and seems obnoxious to the strongest objections which prevailed against paper money. How it will be relished I can not say, the matter not havg yet been taken into discussion. I think it probable that it will miscarry, and that it will involve the District bill in its fate. No thorough revision of the taxes has yet taken place. The inclosed report of a Committee will present some ideas which are to be discussed. In general the biass of the House seems to be strongly towards taxes which are to operate indirectly and on articles of luxury. The lawyers & County Court Clerks are also likely to be squeezed. One tenth of the fees of the former, and one third of those of the latter were voted today to be a proper share for the public. Riding Carriages were also voted to be proper objects of additional taxation. Coaches are to pay 6 dollars per Wheel, Phaetons 4 drs. & Chairs &c 2 drs. per wheel. Whether these extravagant ideas will be persisted in is uncertain. I can scarcely suppose they will in their full extent. We have no foreign news, the Northern mail for several weeks past having failed to arrive.
It is uncertain when I shall be able to leave this. I wish to do it before Christmas at farthest, and that horses may be kept in readiness to be sent as soon as I send notice for them. My stay in Orange will be reduced to a few days only. I mentioned to my brother A. that I had £50 in hand for him. The 200 drs. due on the 2d. inst: are also ready. My last was sent by Mr. Jos: Thomas, and has I hope been received. With my regards to the family I remain your dutiful son
Js. Madison Jr.
The Convention in Kentucky was prevented by the Expeditions into the Indian Country. It is proposed that another Convention shall be authorized to decide the question of their Independence.
